Court of Appeals
of the State of Georgia

                                                              ATLANTA, June 19, 2018

The Court of Appeals hereby passes the following order

A18I0224. LUCILLE GATES, AS ADMINISTRATOR OF THE ESTATE OF ROMAS
    HOBBS, DECEASED v. GREEN STREET NH, LLC et al..


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

17EV003718




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, June 19, 2018.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.